September 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 MARY SHAVERS, ERMA HARRIS, WANDA COLLINS, DIANA OFFORD,
  JOEL COCKRELL, CHARLES RANDLE, WALTER DAVIS, REVERAND
 GILMORE, BINNIE SHELLEY, GLORIA SIMMONS, BENNY SOLOMON,
 MERCHERA BURRELL, JAMES BURRELL, CAROLYN RANDLE, BESSIE
    COCKRELL, MARY ANDERSON, ROBERT BLACKMAN, OSCAR
    COCKRELL, WINTER GORDON, JR, EDDIE ANDERSON, TOMMY
  BLACKMON, JOHN BLACKMON, DONALD RODGERS, JOYCE STEIN,
  ELLA BANKS, VIOLA RANDLE, ROSIE BEAL, GOKI DEVELOPMENT
                   CORPORATION, Appellants

NO. 14-15-00169-CV                          V.

LINEBARGER GOGGAN BLAIR & SAMPSON, FORT BEND COUNTY TAX
   ASSESSOR COLLECTOR, AND FORT BEND APPRAISAL DISTRICT,
                           Appellees
               ________________________________

      Today the Court heard appellee's motion to dismiss the appeal from the
order signed by the court below on January 6, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Diogu Kalu Diogu II.
      We further order this decision certified below for observance.